
	

113 HR 1983 IH: Food Aid Reform Act
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1983
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Royce (for
			 himself and Ms. Bass) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on Agriculture,
			 Transportation and
			 Infrastructure, and Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Food for Peace Act to reform the food
		  assistance programs under that Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Food Aid
			 Reform Act.
		IAmendments to the
			 Food for Peace Act
			101.Food aid to
			 developing countriesSection
			 3(b)(1)(C) of the Food for Peace Act (7 U.S.C. 1691a(b)(1)(C)) is
			 amended—
				(1)by striking
			 , provision of funds and inserting and provision of
			 funds; and
				(2)by striking
			 , and monetization of commodities,.
				102.Emergency and
			 private assistance programs
				(a)In
			 generalTitle II of the Food
			 for Peace Act is amended as follows:
					(1)In the title
			 heading, by striking and
			 private.
					(2)In section 201 (7 U.S.C. 1721)—
						(A)in the matter
			 preceding paragraph (1), by striking agricultural commodities
			 and inserting assistance, including agricultural commodities,;
			 and
						(B)in paragraph (4),
			 by inserting inclusive and sustainable after
			 promote.
						(3)In section 202 (7
			 U.S.C. 1722)—
						(A)in the section
			 heading, by striking agricultural commodities and inserting
			 emergency
			 assistance;
						(B)in subsection (a), by striking
			 agricultural commodities and inserting assistance,
			 including agricultural commodities,;
						(C)by striking
			 subsections (b), (c), (d), and (e); and
						(D)in subsection
			 (h)(3)—
							(i)by
			 striking section 207(f) and inserting section
			 207; and
							(ii)by striking
			 fiscal years 2009 through 2011 and inserting fiscal years
			 2014 through 2018.
							(4)By striking section 203 (7 U.S.C.
			 1723).
					(5)By striking section 204 (7 U.S.C.
			 1724).
					(6)In section 205 (7 U.S.C. 1725)—
						(A)in subsection (a),
			 by striking that may involve eligible organizations described in section
			 202(d)(1); and
						(B)in subsection (f),
			 by striking December 31, 2012 and inserting September 30,
			 2018.
						(7)In section 207(f) (7 U.S.C.
			 1726a(f))—
						(A)in paragraph
			 (2)—
							(i)by striking
			 subparagraph (D); and
							(ii)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively;
			 and
							(B)in paragraph (3),
			 by striking Food, Conservation, and Energy Act of 2008 and
			 inserting Food Aid Reform Act.
						(8)In section 207 (7 U.S.C. 1726a)—
						(A)by striking
			 subsections (a), (b), (c), (d), and (e);
						(B)in subsection
			 (f)(2)—
							(i)by
			 striking subparagraph (D); and
							(ii)by
			 redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E),
			 respectively; and
							(C)by adding at the
			 end the following new subsection:
							
								(h)Applicability of
				administrative authorities under the Foreign Assistance Act of
				1961The administrative
				authorities contained in chapter 2 of part III of the Foreign Assistance Act of
				1961 (22 U.S.C. 2381 et seq.) shall apply to programs carried out under this
				title to the same extent and in the same manner as such administrative
				authorities apply to programs carried out under such
				Act.
								.
						(b)Retroactive
			 effective dateThe amendment
			 made by paragraph (6)(B) shall take effect as of December 31, 2012.
				103.General
			 authorities and requirements
				(a)In
			 generalTitle IV of the Food
			 for Peace Act is amended as follows:
					(1)In section 402 (7
			 U.S.C. 1732)—
						(A)in paragraph
			 (2)—
							(i)by
			 striking produced in the United States; and
							(ii)by
			 striking the second sentence; and
							(B)in paragraph
			 (3)—
							(i)by
			 redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D),
			 respectively; and
							(ii)by
			 inserting after subparagraph (A) the following new subparagraph:
								
									(B)the Committee on Foreign Relations of the
				Senate;
									.
							(2)In section 403(l)(1)(A) (7 U.S.C.
			 1733(l)(1)(A)), by striking titles I and II and inserting
			 title I.
					(3)In section 404(c)(1) (7 U.S.C. 1734(c)(1)),
			 by striking eligible organizations and all that follows through
			 under title II and inserting eligible organizations may
			 be made available under titles I and III.
					(4)In section 406(a) (7 U.S.C. 1736(a)), by
			 inserting may make available funds and before may
			 acquire.
					(5)In section 407(c) (7 U.S.C. 1736a)—
						(A)in paragraph (1),
			 by striking subparagraph (B);
						(B)in paragraph
			 (4)(A), by striking for fiscal years 2001 through 2012;
			 and
						(C)in paragraph
			 (5)—
							(i)in
			 the heading, by striking Nonemergency or multiyear and inserting
			 Multiyear; and
							(ii)by
			 striking for ongoing nonemergency or.
							(6)In section 408 (7 U.S.C. 1736b), by
			 striking December 31, 2012 and inserting September 30,
			 2018.
					(b)Retroactive
			 effective dateThe amendment
			 made by paragraph (6) shall take effect as of December 31, 2012.
				104.Effective
			 dateExcept as otherwise
			 provided in this title, the amendments made by this title shall take effect on
			 the date of the enactment of this Act and shall apply with respect to the
			 provision of assistance under title II of the Food for Peace Act (as so
			 amended) beginning on the date that is 180 days after such date of
			 enactment.
			IICargo
			 preferences
			201.Cargo
			 preferences
				(a)ExemptionSection 55313 of title 46, United States
			 Code, is amended—
					(1)by striking
			 Sections 55304 and 55305 of this title do not apply and
			 inserting the following:
						
							(a)In
				generalSections 55304 and
				55305 of this title do not apply
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Additional
				exempted activitiesIn
				addition to the exemption under subsection (a) and notwithstanding any other
				provision of law, sections 55304 and 55305 of this title do not apply to
				activities carried out under title II of the Food for Peace Act (7 U.S.C. 1721
				et
				seq.).
							.
					(b)Conforming
			 amendmentSection 55314(b)(1)
			 of title 46, United States Code, is amended by inserting , except for
			 activities carried out under title II of that Act before the
			 semicolon.
				
